                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-093-MOC-DCK

 MATTHEW BENHAM,                                           )
                                                           )
                   Plaintiff,                              )
                                                           )
    v.                                                     )   ORDER
                                                           )
 BRANCH BANKING AND TRUST COMPANY,                         )
                                                           )
                   Defendant.                              )
                                                           )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 9) filed by Jason M. Wenker, concerning James A. Trigg on

April 11, 2019. James A. Trigg seeks to appear as counsel pro hac vice for Defendant. Upon

review and consideration of the motion, which was accompanied by submission of the necessary

fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 9) is GRANTED. James A. Trigg is

hereby admitted pro hac vice to represent Defendant Branch Banking And Trust Company.

         SO ORDERED.


                                  Signed: April 12, 2019
